      Case 2:16-cr-00631-DAK-PMW Document 130 Filed 10/12/18 Page 1 of 8




______________________________________________________________________________

      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,                                    TRIAL ORDER

vs.                                                        Criminal Case No. 2:16CR631DAK

AARON MICHAEL SHAMO, et al.,                                      Judge Dale A. Kimball

                       Defendants.




       This case is set for a three-week jury trial beginning on January 22, 2018, at 8:30 a.m. and

a pre-admission and motion in limine hearing on January 9-11, 2019, at 9:00 a.m. In order to

expedite the conduct of the trial in this case, counsel are instructed as follows:

A. Court-Imposed Deadlines

       The deadlines in this Trial Order are court-imposed deadlines. To modify any deadline, a

party must file an appropriate motion with the court and receive an order from the court

modifying such deadline. The dates herein specifically correspond with the current trial date of

January 22, 2019.

B. Pre-trial Motions

       All motions in limine and Speedy Trial Act motions must be filed with the court by

December 7, 2018. Memoranda in opposition to any motions must be filed no later than
        Case 2:16-cr-00631-DAK-PMW Document 130 Filed 10/12/18 Page 2 of 8




December 21, 2018. Reply memoranda, if necessary, must be filed by January 2, 2019. All

pretrial motions must be fully briefed by January 2, 2019, so the court may address them at the

Pre-admission Hearing set for January 9-11, 2019.

C. Proposed Voir Dire, Jury Instructions, and Special Verdict Form

         1. Proposed Voir Dire

         The parties must submit any proposed voir dire to the court no later than January 7,

2019.

         2. Special Verdict Form

         The parties shall exchange proposed verdict forms by January 2, 2019. The parties

should then confer in an attempt to agree on stipulated Verdict forms. The parties shall submit a

single set of joint proposed verdict forms or their separate proposed verdict forms to the court by

January 7, 2019. In addition to filing the special verdict form electronically, the parties must

email a copy of the special verdict form to utdecf_kimball@utd.uscourt.gov in Word or Word

Perfect format. Any objection the parties have to the other party’s proposed special verdict form

shall be filed by January 9, 2019.

         3. Jury Instructions

         The procedure for submitting proposed jury instructions is as follows:

         (a) stipulated set of instructions

         1.      The parties shall serve upon the opposing party their proposed jury instructions by

                 January 2, 2019. The parties must then meet and confer to agree on a single set

                 of instructions. The parties are required to jointly submit one set of stipulated

                                                   2
Case 2:16-cr-00631-DAK-PMW Document 130 Filed 10/12/18 Page 3 of 8




       final instructions. These instructions should be labeled as joint instructions, e.g.

       “Joint Instruction No. 1”

 2.    If the parties cannot agree upon a complete set of final instructions, they may

       submit separately those individual instructions upon which they cannot agree.

       These instructions should be labeled as an instruction proposed by the party, e.g.

       “Plaintiff’s Proposed Instruction No. 1.” However, the parties are expected to

       agree upon the majority of the substantive instructions for the case.

 3.    The stipulated instructions and each party’s supplemental instructions must be

       electronically filed with the court by January 7, 2019. The electronically-filed

       instructions shall include citation to the authority that forms the basis for the

       instruction.

 4.    In addition to electronically filing the jury instructions, the parties shall also email

       a copy of the instructions, without citation to authority, to

       utdecf_kimball@utd.uscourts.gov in Word or Word Perfect format. The case

       name and number should be included in the email subject line.

 5.    No later than January 9, 2019, each party must file its objections to the

       supplemental instructions proposed by the other party. All such objections must

       recite the proposed disputed instruction in its entirety and specifically highlight

       the objectionable language in the proposed instruction. The objection must

       contain citations to authority and a concise argument explaining why the

       instruction is improper. If applicable, the objecting party should submit an



                                          3
      Case 2:16-cr-00631-DAK-PMW Document 130 Filed 10/12/18 Page 4 of 8




               alternative instruction addressing the subject or principle of law. Any alternative

               instruction proposed in a party’s objection must be emailed to

               utdecf_kimball@utd.uscourts.gov in Word or Word Perfect format.

       6.      No later than January 16, 2019, each party may file a reply to the opposing

               party’s objections.

       (b) stock instructions

       Attached to this Trial Order is the court’s stock jury instructions for criminal cases. The

court will give its stock instructions applicable to this case unless both parties agree to modify

them and provide convincing arguments for such changes. When submitting their instructions,

the parties shall indicate in a list to the court which of the court’s stock instructions should be

given in this case and include those instructions with a label indicating that the instruction is one

of Judge Kimball’s stock instructions, e.g. “Joint Instruction No. 1 (Stock)” or “Plaintiff’s

Instruction No. 1 (Stock).”

       (c) additional instructions

       1.      All jury instructions must be concise, understandable, and neutral statements of

               the law. Argumentative instructions are improper.

       2.      Modified versions of statutory or other form jury instructions may be acceptable,

               However, a modified jury instructions must identify the exact nature of the

               modification made to the form instruction and cite authority, if any, supporting

               such modification.

       3.      Any party who cannot comply with the requirement to email the instructions to



                                                   4
      Case 2:16-cr-00631-DAK-PMW Document 130 Filed 10/12/18 Page 5 of 8




                chambers must contact the judge’s chambers to make alternative arrangements.

        4.      If parties wish to be referred to in the instructions as something other than plaintiff

                and defendant, the parties must also make the appropriate changes to the court’s

                stock instructions so that every instruction consistently refers to each party.

        (d) final instructions

        After reviewing the parties’ proposed instructions and any objections, the court will

provide the parties with a set of “The Court’s Proposed Jury Instructions.” Close to the end of

trial, the court will hold a jury instruction conference on the record to make any necessary

changes to the jury instructions. The parties’ previously filed objections are objections of record

and need not be repeated at the jury instruction conference. After the jury instruction conference,

the court will provide the parties with a set of the final jury instructions.

D. Trial Exhibits

        The parties shall exchange exhibit lists by November 26, 2018.

        Pursuant to Local Rule 83-5, each party is required to pre-mark all exhibits intended to be

introduced during trial and prepare an exhibit list for the court’s use at trial. Exhibit labels

(stickers) are available at the Intake Desk in the Clerk’s Office. The standard exhibit list form is

available on the Court’s website (www.utd.uscourts.gov).

        Parties must meet and confer to avoid marking the same exhibit twice. Plaintiffs should

list their exhibits by consecutive numbers and defendants should list their exhibits by consecutive

letters, unless authorized by the Court to use a different system.

        Do NOT file the exhibit list or the exhibits. The exhibit list is to be provided to the



                                                   5
     Case 2:16-cr-00631-DAK-PMW Document 130 Filed 10/12/18 Page 6 of 8




Courtroom Deputy Clerk on the first morning of trial; the exhibits are to remain in the custody of

counsel until admitted as evidence by the Court.

       The court prefers two courtesy copies of the exhibits in binders. Courtesy copies should

be provided to the Courtroom Deputy Clerk on the first morning of trial.

       Questions regarding the preparation of the exhibit list or courtesy copies may be directed

to Courtroom Deputy Clerk Elizabeth Toscano at (801) 524–6610.

E. Witness Lists

       The parties shall exchange witness lists by November 26, 2018. In the event this

requirement poses a danger to potential witnesses or for other good cause, a party may seek relief

from this requirement from the Court.

       The parties are required to prepare a separate witness list for the court’s use at trial.

Witness lists must be provided to the court on the first morning of trial. Standard forms for

witness lists are available on the court’s website, (www.utd.uscourts.gov). Questions regarding

the preparation of these lists may be directed to Courtroom Deputy Clerk Elizabeth Toscano at

(801) 524-6610.

F. Expert Witness Notice

       The parties shall exchange all Notice of Experts by November 26, 2018.

G. Discovery

       the government must finalize and produce all outstanding discovery by November 19,

2018. This duty to produce all outstanding discovery excludes production of any and all

Brady/Giglio material, which shall be due December 8, 2018.



                                                   6
      Case 2:16-cr-00631-DAK-PMW Document 130 Filed 10/12/18 Page 7 of 8




H. Jury Pool Questionnaire

       The parties shall submit to the court requested survey questions to be sent tot he pool of

prospective jurors by November 21, 2018.

I. Plea Agreement/Continuance

       In the event that a plea agreement is reached between the parties, the court should be

notified as soon as possible. Also, in the event that a party needs a continuance of the current

trial date, the court should be notified as soon as possible.

J. Courtroom Conduct

       Local Rule DUCrimR 53-1 provides that the standards set forth in DUCivR 43-1 apply

equally to all criminal proceedings in this district. The court expects counsel to follow the

practices and protocol outline in DUCivR 43-1.

       In addition to the conduct outlines in DUCivR 43-1, the court expects the following

conduct of counsel at trial:

       1.      Please be on time for each court session. The court usually runs its trial day from

               8:30 a.m. until approximately 2:00 p.m. with two short (fifteen minute) breaks.

       2.      Counsel is expected to stand: (1) as court is opened, recessed, or adjourned; (2)

               when the jury enters or retires from the courtroom; (3) when addressing or being

               addressed by the court.

       3.      Counsel must instruct all persons at counsel table that gestures, facial expressions,

               audible comments, or any other manifestations of approval or disapproval during

               witness testimony are absolutely prohibited.



                                                  7
Case 2:16-cr-00631-DAK-PMW Document 130 Filed 10/12/18 Page 8 of 8




 4.    Counsel should instruct witnesses as to the need to make a clear record of the

       proceedings. Counsel and witnesses need to speak clearly into the microphones.

 5.    When possible, counsel should try to raise issues requiring argument to the court

       during recesses rather than in sidebar conferences when the jury is present.

 6.    Members of the trial team should not confer or visit with anyone in the spectator

       section while court is in session.

 7.    Messages may be delivered to counsel table provided they are delivered discreetly

       and with as little disruption to the proceedings as possible.

 DATED this 12th day of October, 2018.

                                      BY THE COURT:




                                      DALE A. KIMBALL
                                      United States District Judge




                                            8
